Citation Nr: 1806858	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine strain prior to December 25, 2013 and in excess of 40 percent thereafter.

2. Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Amy R. Fochler, Attorney


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to an initial rating in excess of 10 percent for lumbar spine strain prior to December 25, 2013 and in excess of 40 percent thereafter is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed degenerative disc disease of the cervical spine and reversed lordosis of the upper cervical spine had its initial onset in service or is otherwise shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine and reversed lordosis of the upper cervical spine have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An April 2011 VA examination diagnosed degenerative disc disease of the cervical spine and reversed lordosis of the upper cervical spine.  Element (1) of Shedden has been met.

The Veteran asserts that he injured his neck in service while operating construction vehicles in Panama and Bolivia.  The Veteran's DD-214 reflects his military occupational specialty of heavy construction equipment operator, and a June 2010 buddy statement supports the Veteran's assertion that he was involved in building activities while deployed abroad.  The Board finds these statements credible and sufficient to satisfy Shedden element (2).

What remains for consideration is whether there is a nexus between the Veteran's in-service injuries and his current cervical spine diagnosis.  A December 2017 medical opinion from a chiropractic doctor, F.A., opines that the Veteran's cervical spine disability is "directly the result of the injuries sustained while in active Army service."  F.A. rationalizes that based on medical literature, the service treatment records, medical records, and the lay evidence, the Veteran developed a cervical spine disability as the result of his in-service injuries.  The Board affords this opinion great weight, as it was based on medical principles and adequate rationale, and consideration was given to the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board has considered the June 2011 VA examiner's opinion that the Veteran's cervical spine disability is not related to or secondary to any injury sustained while in service, based on the absence of any notation of neck problems in the service treatment records.  However, there is no indication that the examiner considered the Veteran's lay history of experiencing neck pain since service.  Therefore, the opinion is outweighed by the medical and lay evidence of record. 

Based on this evidence and resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current degenerative disc disease of the cervical spine and reversed lordosis of the upper cervical spine and his military service. As all elements of service connection have been satisfied, service connection for degenerative disc disease of the cervical spine and reversed lordosis of the upper cervical spine is granted. See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(d) (2017).


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine and reversed lordosis of the upper cervical spine is granted.


REMAND

There is conflicting evidence regarding whether the Veteran's diagnosed lumbar spine degenerative disc disease (DDD) is related to his service-connected lumbar spine strain.  In October 2017, the Veteran underwent an examination to evaluate the severity of his service-connected disability.  The examiner diagnosed lumbar spine DDD with lower extremity sciatic radiculopathy.  The examiner opined that the lumbar spine DDD is less likely than not caused by or related to or a progression of the Veteran's lumbosacral strain.  The examiner reasoned that radiculopathy was not noted at the time of previous examinations, that strain is due to soft tissue injury rather than bony changes, and that age more likely accounts for degenerative spinal changes.

However, the December 2017 opinion from F.A. describes the lumbar spine DDD as a progression of the Veteran's service-connected disability.  The Veteran's representative has also raised a theory of aggravation of the lumbar spine DDD by his service-connected disability.  See November 2017 Third Party Correspondence.  An opinion should be obtained to reconcile the conflicting opinions and determine whether the Veteran's lumbar spine DDD has been caused or aggravated by his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the October 2017 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine DDD with sciatic radiculopathy was caused or aggravated by his service-connected lumbar spine strain.  The examiner must address the April 2014 VA examination report which did not find arthritis, the May 2014 addendum stating that limitation of motion related to pain may be attributable to mild early degenerative disc disease, and the December 2017 opinion from F.A.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


